 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ACTIONCOACH NORTH AMERICA, LLC,                         Case No.: 2:19-cv-02244-APG-DJA
   et al.,
 4                                                        Order for Stipulation of Dismissal or
           Plaintiffs                                                Status Report
 5
   v.
 6
   ALLISON DUNN,
 7
           Defendant
 8

 9         On January 21, 2021, the parties advised the court that they had settled this matter and

10 would file a stipulation to dismiss. Several months have passed, and no stipulation of dismissal

11 has been filed.

12         I THEREFORE ORDER that by May 21, 2021, the parties shall file a stipulation of

13 dismissal or a status report. The failure to comply with this order may result in dismissal of this

14 case without further notice.

15         DATED this 6th day of May, 2021.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
